Title: From John Adams to Elizabeth Erving Bowdoin, 27 April 1812
From: Adams, John
To: Bowdoin, Elizabeth Erving



Madam
Quincy April 27. 1812

I pray you to accept my most respectful Thanks for the present You have been So obliging as to Send me of the Testimonies of Mr Harris and Mr Buckminster to the Character and Merits of Mr Bowdoin; especialy for the elegant Copy of that very useful Work  the Advice to Shepherds than which a more patritic present could Scarcely have been made to this Country. Though I was acquainted with this Volume and had esteemed and recomended it, I value it more highly as an expression of Rememberance from a Family, which for so long  a Tract of years I have held in Esteem and respect.
I wish you Madam, every Blessing and every Comfort that this World and this Country can Afford, and when nature and providence Shall ordain it, an easy and a tryumphant Transit to another and a better,
I have the Honour to be Madam, with great respect your obliged and obedient Servant—

John Adams